Order directing issuance of commission to examine four witnesses on open commission and five witnesses on written interrogatories, granting a stay of the trial of the action, and granting the plaintiff $1,750 additional counsel fee, modified by reducing the counsel fee to $1,000 and by allowing the appellant to cross-examine orally the following witnesses: Alexander Halaby, Ibrahim S. Halaby, Antonios Moukaiber, Blanche Chalhoub, and Antoine Nasser. As thus modified, the order is affirmed, without costs. These witnesses are concededly friendly to the plaintiff and hostile to the defendant. He should be permitted to cross-examine them orally. In our opinion the reduced amount will cover the expense entailed. Carswell, Davis, Adel, Taylor and Close, JJ., concur.